United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, NEW ORLEANS
INTERNATIONAL AIRPORT,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-505
Issued: November 22, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2010 appellant, through her attorney, filed a timely appeal of the
November 16, 2010 schedule award decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this schedule award
case.
ISSUE
The issue is whether appellant is entitled to a schedule award for permanent impairment
of her right arm.

1

5 U.S.C. § 8101 et seq.

On appeal, counsel contends that OWCP’s November 16, 2010 decision is contrary to
fact and law.
FACTUAL HISTORY
OWCP accepted that on September 19, 2006 appellant, then a 31-year-old transportation
security screener, sustained a strain of the right shoulder rotator cuff as a result of lifting a bag
onto a baggage belt. Appellant underwent manipulation and arthroscopy of the right shoulder
with subacromial decompression on May 1, 2007 which was performed by Dr. Gordon P. Nutik,
an attending Board-certified orthopedic surgeon.
On June 12, 2009 appellant filed a claim for a schedule award. In a January 25, 2008
medical report, Dr. Nutik provided his findings on physical examination of the right shoulder and
advised that she had reached maximum medical improvement. He discharged appellant from his
medical care and stated that she could return to her regular work duties.
By letter dated June 25, 2009, OWCP requested that Dr. Nutik submit a medical report
that included a finding that appellant had attained maximum medical improvement and provided
a detailed description of the impairment and a schedule award rating according to the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).2 Dr. Nutik did not respond.
On December 21, 2009 OWCP referred appellant, together with the medical record and a
statement of accepted facts, to Dr. Christopher E. Cenac, a Board-certified orthopedic surgeon,
for a second opinion.
In a January 19, 2010 report, Dr. Cenac reviewed a history of the employment injury and
appellant’s medical treatment. Appellant complained about occasional discomfort in her right
shoulder associated with activities. On physical examination, Dr. Cenac reported healed
arthroscopic portals on the right shoulder. Appellant had full and unrestricted actively passive
motion of the right shoulder, elbow and wrist. There was no crepitation or evidence of a click.
Appellant was right handed and grip strength testing was symmetrical with a dynamometer.
Shoulder strength was 5/5 and equal bilaterally. There was no point tenderness noted about the
right shoulder. There was no atrophy of either shoulder girdle. Reflex testing was normal in
both upper extremities. There were no sensory deficits to pinprick or light touch in the upper
extremities. Dr. Cenac reviewed appellant’s medical record and stated that a November 2, 2009
electromyogram/nerve conduction study of the right arm was normal. A June 19, 2008 magnetic
resonance imaging (MRI) scan study only revealed decompression surgery residual
diagnostically. No structural injury was identified.
Dr. Cenac found no objective evidence of orthopedic mechanical dysfunction or
neurological deficits in the right upper extremity causally related to the September 19, 2006
employment incident. He agreed with Dr. Nutik’s finding that appellant had reached maximum
medical improvement on January 25, 2008 and that she could be released to return to her prior
2

On March 15, 2009 the Director issued FECA Bulletin No. 09-03 advising that the sixth edition of the A.M.A.,
Guides would be made applicable to rating impairment effective May 1, 2009.

2

occupation without impairment or physical limitations. Dr. Cenac concluded that no anatomical
impairment was found.
On April 8, 2010 Dr. Ronald Blurn, an OWCP medical adviser, reviewed Dr. Cenac’s
January 19, 2010 findings.
He determined that appellant reached maximum medical
improvement on January 25, 2008. Dr. Blurn noted Dr. Cenac’s findings of no objective
evidence of orthopedic mechanical dysfunction or neurologic deficits in the right upper extremity
related the accepted employment injury and no impairment. He agreed that appellant did not
have any permanent impairment of her right upper extremity under the sixth edition of the
A.M.A., Guides.
In an April 30, 2010 decision, OWCP denied appellant’s schedule award claim. It found
that the medical evidence established that appellant did not have any employment-related
impairment of the right upper extremity.
By letter dated May 6, 2010, appellant, through her attorney, requested a telephone
hearing.
In a November 16, 2010 decision, OWCP’s hearing representative affirmed the April 30,
2010 decision. She found that the weight of the medical evidence rested with Dr. Blurn’s
April 8, 2010 opinion, which was based on the findings and conclusions of Dr. Cenac.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.5 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.6 Effective May 1, 2009,
OWCP adopted the sixth edition of the A.M.A., Guides7 as the appropriate edition for all awards
issued after that date.8

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Ausbon N. Johnson, 50 ECAB 304 (1999).

6

Supra note 2.

7

A.M.A., Guides (6th ed. 2009).

8

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).

3

A claimant seeking compensation under FECA has the burden of establishing the
essential elements of her claim by the weight of the reliable, probative and substantial evidence.9
A claimant seeking a schedule award, therefore, has the burden of establishing that her accepted
employment injury caused permanent impairment of a scheduled member, organ or function of
the body.10
ANALYSIS
OWCP accepted appellant’s claim for a strain of the right shoulder rotator cuff resulting
from her September 19, 2006 employment injury. Appellant contends that she is entitled to a
schedule award for permanent impairment to her right arm. The Board finds, however, that she
has not established that she has sustained any permanent impairment to her right upper extremity
due to her employment-related right shoulder condition.
Dr. Nutik, an attending physician, found that appellant had reached maximum medical
improvement on January 25, 2008 with regards to her accepted right shoulder condition.
However, he did not address the issue of employment-related impairment under the sixth edition
of the A.M.A., Guides as requested by OWCP in its June 25, 2009 developmental letter. The
Board finds, therefore, that his report is of diminished probative value.
OWCP subsequently referred appellant for a second opinion examination with Dr. Cenac,
who opined that appellant did not have any impairment causally related to the September 19,
2006 employment injury and that she had reached maximum medical improvement on
January 25, 2008 and could return to her regular work duties without impairment or physical
limitations. Dr. Cenac reviewed a history of the accepted condition and appellant’s medical
treatment. He noted her current complaint of occasional discomfort in the right shoulder
associated with activities. Dr. Cenac reported normal findings on physical examination of the
bilateral shoulders and right elbow and wrist. He stated that the right shoulder, elbow and wrist
had full and unrestricted actively passive motion. Dr. Cenac found no crepitation or evidence of
a click. He noted that appellant was right handed and found that grip strength testing with a
dynamometer was symmetrical. Dr. Cenac advised that shoulder strength was 5/5 and equal
bilaterally. He found no point tenderness about the right shoulder or atrophy of either shoulder
girdle. Dr. Cenac stated that reflex testing was normal and there were no sensory deficits to
pinprick or light touch in the upper extremities. He reviewed diagnostic test results and found
that they were essentially normal with the exception of the June 19, 2008 MRI scan study which
only revealed decompression surgery residual diagnostically. Dr. Cenac further concluded that
there was no objective evidence of orthopedic mechanical dysfunction or neurological deficits in
the right upper extremity causally related to the accepted condition. He concluded that no
anatomical impairment was applicable. On April 8, 2010 Dr. Blurn, OWCP’s medical adviser,
reviewed Dr. Cenac’s findings and concurred with his conclusion that appellant did not have any
impairment of the right upper extremity due to the September 19, 2006 employment-related
condition.

9

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

10

See Annette M. Dent, 44 ECAB 403 (1993).

4

The Board finds that Dr. Cenac’s opinion is sufficiently well rationalized and based upon
a proper factual and medical background. Dr. Cenac’s report was of sufficient detail such that
others reviewing the file could clearly visualize the impairment.11 The weight of the medical
opinion is determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided the
care of analysis manifested and the medical rationale expressed in support of stated
conclusions.12 Dr. Cenac fully discussed the history of injury and related his comprehensive
examination findings in support of his opinion that appellant did not have any permanent
impairment causally related to her accepted condition. Dr. Blurn, OWCP’s medical adviser
properly applied the A.M.A., Guides to Dr. Cenac’s report to find that there was no basis for
permanent impairment of the right arm causally related to appellant’s accepted right shoulder
rotator cuff strain. Therefore, appellant is not entitled to a schedule award.
On appeal, appellant contended that OWCP’s decision was contrary to fact and law. For
reasons stated above, the Board finds that the weight of the medical evidence does not establish
any entitlement to a schedule award.
CONCLUSION
The Board finds that appellant has not established that she is entitled to a schedule award
for permanent impairment of her right upper extremity, causally related to the September 19,
2006 employment injury.

11

See Robert B. Rozelle, 44 ECAB 616 (1993).

12

See Ann C. Leanza, 48 ECAB 115 (1996).

5

ORDER
IT IS HEREBY ORDERED THAT the November 16, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 22, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

